Mr. Justice Scott delivered the opinion of the court: The bid of the appellees was prepared in haste. Bromagin had the matter of making the bid in mind for some time, but it was not until the day upon which bids must be made that he succeeded in associating any one with him of sufficient financial ability to secure the certified check which was to accompany the bid. The bids were to be delivered not later than two o’clock P. M., and the bid of the appellees had to be prepared and delivered" to the proper officer after eleven o’clock A. M. of that day. The bid contained forty-three separate items, the amount of each of the most of which could only be fixed by computation. The sheets of paper containing the calculation made by Bromagin in determining the amounts of the various items to be included in the bid were offered in evidence. It is apparent from an inspection thereof that great haste was necessary in calculating the amount of the bid in order that the written bid might be prepared and delivered within the time limited. We thirilc the mistake pointed out in the preceding statement which was made in calculating the price of the sixteen-inch pipe did not, under the circumstances, show such negligence as should, in and of itself, in this particular case, bar the equitable relief awarded. • The bid submitted showed, by one item thereof, that appellees proposed to furnish and lay 6020 feet of sixteen-inch pipe for a sum therein designated. This sum was less than they could purchase this pipe for, leaving out of consideration the expense of laying the same. The city engineer, who was a member of the board of local improvements, observed this fact and acquainted the other members of the board therewith. It seems apparent, therefore, that the board of local improvements accepted the bid knowing that this mistake had been made. It is suggested that the board could not know but that appellees may have fixed this item at less than its actual cost and fixed other items at a correspondingly high price, so that upon the whole they would be able to realize a profit from doing the work at the total of the bid. This argument is- without merit, for the reason that the city reserved the right to accept bids as to any part of the work and to reject them as to other parts thereof, so that, save for the mistake, the city might have accepted this bid as to this sixteen-inch pipe and rejected it as to all other items therein contained. Bromagin discovered the error' in his bid and notified the city .attorney of the same and asked to be relieved from any further obligation on the day and within five hours after the bid was accepted and before any contract had been actually signed. It does not appear but that the city, after Bromagin called on the city attorney, could have accepted some one of the other bids made. Under these circumstances the court properly decreed the relief sought by the bill. Moffett v. Rochester, 178 U. S. 373; School Comrs. v. Bender, 72 N. E. Rep. 154. ' The appellants place great reliance upon Steinmeyer v. Schroeppel, 226 Ill. 9. This case is distinguished from that in two respects: Eirst, here there seems to have been some reasonable excuse for the error made in calculating the bid; there was no such excuse in the Steinmeyer case. Second, here the party to whom the bid was made knew of the mistake at the time the bid was accepted; it was not so in the case in the 226th. The judgment of the Appellate Court will be affirmed. Judgment affirmed.